DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in Figure 4, elements 16c and 16d referenced in the specification for this figure, have not been labeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: on page 1 in paragraph 4, applicant is cautioned about referring to Claim numbers in the specification, as these numbers can change during the course of prosecution.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent No. DE 102009030817 to Witte et al.
Regarding Claim 1, Witte et al disclose a brake system (see Figures 1a and 1b) having all the features of the instant invention including:  two or more wheels 2,3 which are each coupled to an electric brake 6,7, a local control unit for each of the electric brakes 6,7, wherein each of the local control units is configured to actuate a respective electric brake 6,7 in accordance with a control signal (see section 0035 of the examiner provided translation), a central brake control unit 13 which is configured to generate the control signals for the local control units (see section 0035 of the examiner provided translation), an electric generator (see Claim 1 of the examiner provided translation) for each of the wheels 2, 3, wherein each of the electric generators is coupled to a respective wheel 2,3 and each of the electric generators is configured to provide a standby power supply at least for a respective local control unit of the respective electric brake 6,7 of the respective wheel (see section 0035 of the examiner provided translation).
Regarding Claim 2, Witte et al further disclose that each of the local control units includes a supply connection for a main power supply 10,15 (see Claim 1 of the examiner provided translation and section 0035 of the examiner provided translation).
Regarding Claim 3, Witte et al further disclose that each of the electric generators is electrically connected to the respective local control unit of the respective electric brake of the respective wheel in order to provide the standby power supply for the respective local control unit in the event that a main power supply 10,15 is not available (see Claim 7 of the examiner provided translation and section 0035 of the examiner provided translation).
Regarding Claim 4, Witte et al further disclose that a respective electric generator coupled to a first wheel is configured to be electrically connected to the respective local control unit of the respective electric brake of a second wheel in order to provide a backup power supply for the respective local control unit of the respective electric brake of the second wheel in the event a main power supply 10,15 is not available (see Figures 1a and 1b and section 0035 of the examiner provided translation).
Regarding Claim 5, Witte et al further disclose two or more backup supply lines, wherein each electric generator for each wheel and the respective local control unit is connected to one of the backup supply lines and a switch unit which is configured to connect two or more of the backup supply lines (see Figure 1b and the backup supply lines from elements 14, 15, and 15 and section 0035 of the examiner provided translation).
Regarding Claim 6, Witte et al further disclose that the brake system has four wheels, four brakes, four electric generators, and four local control units (see Figures 1a and 1b and section 0035 and Claim 1 of the examiner provided translation).
Regarding Claim 7, Witte et al disclose a control unit 13 for actuating an electromechanical brake 6,7 of a wheel 2,3 wherein the control unit comprises:  a first connection for a main power supply 10,15 (see Figures 1a and 1b), and a second connection for a generator which is coupled to the wheel 2,3 and which provides a standby power supply for the control unit 13 (see Figure 1a and Claim 1 of the examiner provided translation).
Regarding Claims 13 and 14, see Claims 1 and 7 above.
Regarding Claim 15, Witte et al further disclose detecting that the main power supply 10,15 is not available for one or more of the local control units and in response to the main power supply 10,15 being unavailable in one of the local control units, coupling the standby power supply of one or more local control unit to a backup supply line (see Claim 1 of the examiner provided translation).
Regarding Claim 16, Witte et al further disclose transmitting an emergency call signal from a first unit of the local control units to at least one other unit of the local control units in response to the main power supply being unavailable in the first local control unit (see Claims 1 and 7 of the examiner provided translation).
Regarding Claim 17, Witte et al further disclose transmitting an emergency call signal from a first unit of the local control units to at least one other unit of the local control units in response to the main power supply and the standby power supply being unavailable in the first local control unit (see Claims 1 and 7 of the examiner provided translation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Patent No. DE 102009030817 to Witte et al.
Regarding Claim 8, Witte et al disclose most all the features of the instant invention as applied above, except for a supply node which is coupled to the second connection and a switching element which connects the first connection to the supply node.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the control unit of Witte et al to include a supply node and a switching element as claimed as a matter of design preference dependent upon the desired type of electrical connections for the brake circuit(s) to adequately supply power to the first and second connections. 
Regarding Claim 9, Witte et al do not disclose a third connection for connecting a backup supply line and an electronic switch which is designed to connect the supply node to the third connection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the control unit of Witte et al to include a third connection for a backup supply line and an electronic switch element as claimed as a matter of design preference dependent upon the desired type of electrical connections for the brake circuit(s) to adequately supply power to the first and second connections while also providing an additional means (i.e., a third connection) for a backup power means in the case of failure of any components within the control unit.
Regarding Claim 10, Witte et al., as modified, further disclose a control circuit (see Figures 1a and 1b) designed to switch on an electronic switch in response to the main power supply 10,15 being unavailable at the first connection (see section 0035 and Claim 1 of the examiner provided translation).

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 5,255,962 to Neuhaus et al., PG Publication No. 2008/0021623 to Frey et al., U.S. Patent No. 8,548,708 to Strengert et al., and WO document no. 2009/015973 to Strengert et al all disclose brake systems similar to applicant’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	11/21/22